United States Court of Appeals
                       For the First Circuit


No. 16-1397

           THE UNIVERSITY OF NOTRE DAME (USA) IN ENGLAND,

                        Plaintiff, Appellee,

                                 v.

           TJAC WATERLOO, LLC; ZVI CONSTRUCTION CO., LLC,

                      Defendants, Appellants.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Allison D. Burroughs, U.S. District Judge]


                               Before

                       Lynch, Circuit Judge,
                    Souter, Associate Justice,*
                   and Baldock, Circuit Judge.**


     John W. DiNicola, II, with whom DiNicola, Seligson & Upton,
LLP was on brief, for appellant TJAC Waterloo, LLC.
     Richard Briansky, with whom Amy B. Hackett and McCarter &
English, LLP were on brief, for appellant ZVI Construction Co.,
LLC.
     John A. Tarantino, with whom Nicole J. Benjamin, Adler
Pollock & Sheehan P.C., Michael J. McMahon, and Cooley LLP were
on brief, for appellee.

     * Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
     **Hon. Bobby R. Baldock, Circuit Judge of the United States
Court of Appeals for the Tenth Circuit, sitting by designation.
June 28, 2017
              SOUTER, Associate Justice.             This is an appeal from the

district court's judicial recognition of an English arbitrator's

determination of joint contract liability against the seller and

the renovator of a building.                  As the parties had agreed, the

assessment of damages for the items of breach was postponed to a

subsequent stage of arbitration.                    Owing to that agreement to

bifurcate litigation of the liability and damages issues, the

district court treated the arbitrator's liability judgment as

final       and    thus    entitled    to     judicial          recognition,    and    it

specifically held the contractor for the renovation work bound

as    a   party     to    the    agreement       providing       for   arbitration     of

disputes.         In this review of the district court's determinations

of finality and party-status we affirm.

                                            I.

              The University of Notre Dame (USA) in England agreed

to    buy    an     English      building    from       TJAC     Waterloo,     LLC,   for

$58,833,700, once the structure had been renovated and converted

into a student dormitory by TJAC's associated corporation, ZVI

Construction Co., LLC.             The purchase and sale agreement between

Notre     Dame     and    TJAC    addressed      both     the    conveyance     and   the

reconstruction to be performed by ZVI, there referred to as the

contractor, which also executed the P&S Agreement by the same

agent who signed for TJAC.             So far as it concerns us here, the

P&S   Agreement       provided      that    in     case    the    parties    could    not


                                           - 3 -
resolve any dispute that might arise (except over the meaning

and   construction          of    the    agreement       itself),      either       buyer     or

seller   could       refer       the    disagreement       for    adjudication          by    an

"expert," who in American usage would be called an arbitrator.

Despite a rosy projection of satisfaction by Notre Dame's own

consultant after the work was finished, Notre Dame subsequently

identified      a     number      of    inadequacies       claimed       to     add    up     to

$8,500,000 in necessary remedial work.

              Since the parties could not resolve their differences,

at    Notre   Dame's     behest         the     breach    of    contract       claims       were

submitted to an arbitrator as provided in the P&S Agreement,

subject to a further agreement by the three parties to the P&S

Agreement to try the liability elements of the breach claims

first and separately litigate the issues of "quantum" or damages

for    any    items    of    breach       the    arbitrator       might       find     at    the

liability      stage.            The    three    parties       proceeded       to     try    the

liability claims, and in due course the arbitrator circulated a

report   of    his     preliminary        conclusions,         which     he    invited       the

parties to comment upon.                  After considering the responses, he

issued a "determination," or judgment, that TJAC and ZVI were

jointly liable to Notre Dame, based on findings of substantial

shortcomings in the required renovation.

              After Notre Dame circulated its opening submission in

the    subsequent       damages         phase,     TJAC    and     ZVI        asked    for     a


                                              - 4 -
postponement of litigation due to the ill health of someone

involved on their side.                       This led Notre Dame to ask for a

showing that the two corporations would be in a position to

satisfy the award of damages that the arbitrator would at some

point     decree.           The        liable    parties       were    not     reassuring        and

refused to confirm that the liability insurance required by the

P&S   Agreement         remained         in     effect.        Notre    Dame       responded      by

filing     suit     in       a        Massachusetts       state       court     for    an     order

enjoining        TJAC       and        ZVI    from     dissipating,           encumbering,        or

transferring assets that might be needed for payment of any

judgment for damages.                    After TJAC and ZVI removed the case to

the federal district court under the statute implementing the

United Nations Convention on the Recognition and Enforcement of

Foreign Arbitral Awards, June 10, 1958, 21 U.S.T. 2517, 330

U.N.T.S. 38 (ratified by the United States on Sept. 30, 1970),

see   9   U.S.C.        §   205,        Notre    Dame     supplemented         its     claim     for

judgment    security             by    requesting       judicial      confirmation          of   the

arbitrator's        determination                on      liability,          for      which      the

Convention made provision, see 9 U.S.C. § 207; Convention arts.

III, V.

             The    district             court       granted    confirmation          under      the

terms of the Convention and authorized attachment of property in

the     amount     of       just       over     $7    million     as     security       for      the

anticipated award of damages.                     Univ. of Notre Dame (USA) in Eng.


                                                 - 5 -
v. TJAC Waterloo, LLC, No. 16-cv-10150-ADB, 2016 WL 1384777 (D.

Mass. Apr. 17, 2016).            In this ensuing appeal, TJAC and ZVI

claim    that    the   arbitrator's      judgment    of    liability     in   the

bifurcated arbitration proceeding lacks the finality required

for judicial confirmation of a foreign arbitral award under 9

U.S.C. § 207.          And ZVI claims that in any event it is not

subject to that judgment because the P&S Agreement's arbitration

clause was a submission to arbitration by Notre Dame and TJAC

only.

                                        II.

           The    issue    of    the   eligibility    of    the    arbitrator's

liability decree for judicial confirmation under the terms of

the Convention encompasses both legal and factual components:

the rule stating the necessary condition for judicial cognizance

and the sufficiency of the record to show that the standard is

satisfied by the arbitrator's liability judgment at this point

in the present case.            So far as relevant here, the parties

address the legal standard at two levels of specificity, and at

the more general of the two, they have no apparent disagreement.

Although judicial construction of the Federal Arbitration Act

has produced the requirement for judicial recognition that a

decree    be    "final,"   see    El     Mundo   Broad.    Corp.    v.    United

Steelworkers of Am., AFL-CIO CLC, 116 F.3d 7, 9 (1st Cir. 1997),

and the Convention textually requires that it be "binding," see


                                       - 6 -
Convention       art.      V(1)(e),        both     parties     treat     these      as

conceptually indistinguishable standards.                 In so assuming, they

are in harmony with cases from outside this circuit that have

addressed the Convention standard for judicial confirmation with

the domestic law vocabulary.               See Ministry of Def. & Support for

the Armed Forces of the Islamic Republic of Iran v. Cubic Def.

Sys., Inc., 665 F.3d 1091, 1100 (9th Cir. 2011) ("Th[e not-

binding] defense [in the Convention's Article V(1)(e)] may be

invoked when an action to confirm or enforce an arbitration

award is filed before the award has become final."); Ecopetrol

S.A. v. Offshore Expl. & Prod. LLC, 46 F. Supp. 3d 327, 336

(S.D.N.Y. 2014) (referring interchangeably to the Convention's

condition that an award must be "binding" and a requirement that

the   award     be     "final");    Daum    Glob.    Holdings    Corp.    v.   Ybrant

Digital Ltd., No. 13 Civ. 03135 (AJN), 2014 WL 896716, at *2

(S.D.N.Y. Feb. 20, 2014) (citing as an "example" of a foreign

award that "is not binding on the parties" one "that is interim,

not   final"     (internal      quotation     marks    omitted)).        We    see   no

reason    to    doubt     the   parties'      common    understanding         at   this

general        level      and      accordingly       scrutinize     the        foreign

determination now before us by the familiar finality standard

that "[n]ormally, an arbitral award is deemed 'final' provided

it evidences the arbitrators' intention to resolve all claims

submitted in the demand for arbitration."                     Hart Surgical, Inc.


                                        - 7 -
v. Ultracision, Inc., 244 F.3d 231, 233 (1st Cir. 2001) (quoting

Fradella v. Petricca, 183 F.3d 17, 19 (1st Cir. 1999)).

           The    parties'       harmony    falters,       however,        when     they

confront the need for a more specific corollary governing the

eligibility      for     confirmation       of     an      arbitrator's           decree

determining only one issue within a controversy that the parties

have agreed to bifurcate for separate arbitral proceedings.                         The

Appellants cite the Convention's provision for confirmation and

its "binding" requirement.          Notre Dame, to the contrary, relies

on the rule in this circuit governing a bifurcated domestic

arbitration, which can be stated shortly.                   Hart Surgical holds

that a bifurcated liability judgment may qualify as final when

the   arbitrating      parties     have     formally       agreed     to     litigate

liability and damages in separate, independent stages.                        Id. at

235-36.   Providence Journal Co. v. Providence Newspaper Guild,

271 F.3d 16 (1st Cir. 2001), takes the further step of holding

that an informal agreement to that effect will suffice.                       Id. at

19-20.    These    cases,    in    turn,    are   supported     by    the     Supreme

Court's position that the Federal Arbitration Act "lets parties

tailor some, even many, features of arbitration by contract,

including . . . procedure."               Hall Street Assocs., L.L.C. v.

Mattel,   Inc.,    552 U.S. 576,     586    (2008)    (internal        citation




                                     - 8 -
omitted).1           The domestic law would, then, support the district

court's confirmation of the liability determination, there being

no   question         that     the     parties    here       did     informally       agree    to

arbitrate liability separately before reconvening in a separate

stage of the proceeding to address "quantum," that is, damages.2

                The only remaining question about the legal standard

is whether there is any reason against following the domestic

rule       in        construing        the      generally          identical         Convention

requirement,          and    we   see    none.         No    Convention       case    has   been

brought         to    our     attention        addressing          the    significance         of

bifurcation in addressing finality, and ZVI has given us no

reason     to        think    that     the     rationale       for    Hart     Surgical       and

Providence           Journal      is     any    less        apropos      in    applying       the

Convention           than    in   reading      the     domestic       statute.         On     the

contrary,        we    agree      with   the    view    of     the    Seventh     Circuit     as

       1 We   reject  Appellants'   argument  that  Hall   Street
effectively overruled Hart Surgical and Providence Journal. The
Supreme Court held in Hall Street that parties may not
contractually expand the bases for vacatur or modification of an
arbitrator's decision, as set out in the Federal Arbitration
Act.   Hall Street, 552 U.S. at 578.    It did not hold that the
Act's finality requirement precludes the judicial recognition of
a liability award prior to assessment of damages when the
parties have agreed to bifurcate arbitration of two issues into
separate proceedings.       In fact, Hall Street, as noted,
recognized the Act's compatibility with contractual tailoring of
procedures. Id. at 586.
     2  Indeed, counsel for TJAC and ZVI informed the expert
during the arbitration proceeding that her clients were "in
agreement with" the bifurcation of the proceeding "into two
stages,"    liability  and   damages,   and  the   expert    later
acknowledged that TJAC and ZVI "have agreed" to bifurcation.


                                               - 9 -
stated in Publicis Communication v. True North Communications,

Inc.,        206 F.3d 725    (7th    Cir.    2000),    that       the     "Convention

supplements           the    Federal      Arbitration      Act,    and     the     logic   of

decisions applied to the latter may guide the interpretation of

the former."              Id. at 729.       We thus follow the lead of our own

Hart        Surgical      case,     which   cited    the     Publicis      discussion      in

generally           addressing       finality      under     the   domestic         statute,

thereby suggesting that the concern is comparable in each of the

legal regimes.              See Hart Surgical, 244 F.3d at 233-34.                  In sum,

we hold that a final determination of liability but not damages

can satisfy the finality requirement of Article V(1)(e) of the

Convention when, as here, the parties have agreed to submit the

issue        of      liability       to     the     arbitrator       for       a    distinct

determination prior to a separate proceeding to assess damages.3

                   That     leads    to     the    factual     issue,          whether     the

arbitrator's          liability       judgment      was    final   in     this     instance.

TJAC and ZVI argue that it was not, based on the following

provision in the award:

        None of the answers are the final answers.      All and
        any may now be commented upon in any way seen fit.



        3
       There is no merit to Appellants' suggestion that the
bifurcation agreement was inadequate for purposes of judicial
authority to confirm, which would require express agreement
authorizing judicial review after the liability phase but before
the damages litigation.    Neither Hart Surgical nor Providence
Journal hints at such a requirement.


                                            - 10 -
The argument, though, is grasping for a straw that the record

shows is not there to be grasped.                   The same language occurred in

the first, clearly tentative, draft of proposed findings and

judgment,         which   bears    the    title,     "A    Document      of   Preliminary

Indications on Liability for Comment in Reply by the Parties."

That tentative draft proceeded to expand on its title:

       The Issues are rehearsed below.      They are not the
       final Decisions on Liability.     The parties may now
       make a final comment.     Thereupon liability will be
       determined and published.

The parties did in fact comment upon the draft,4 which was then

superseded by the determination at issue here.                           In place of the

preliminary language of the draft circulated for comment, the

judgment         subsequently     issued       begins     with    the    descriptor,   "An

Expert Determination on Liability."                       The arbitrator emphasized

the finality of the liability determination even further some

eight months later in rejecting ZVI's belated claim to be exempt

from       the     arbitrator's         jurisdiction,        as     discussed      below:

"Liability was decided via the 81-page Award . . . . The binding

Decision . . . cannot             be    changed."         Given    the    legitimacy   of

requesting bifurcation in foreign as well as domestic arbitral

determinations,           there    is     no     reason     against       accepting    the

finality of the liability award as the arbitrator understood it:


       4
       Notre Dame, in its                 brief, states that "the parties,"
plural, submitted comments.               The record before us shows comments
by TJAC and ZVI.


                                           - 11 -
the usual rule that "[n]ormally, an arbitral award is deemed

'final'   provided      it    evidences      the    arbitrators'        intention      to

resolve all claims submitted in the demand for arbitration."

Fradella, 183 F.3d    at     19.5      Given     Hart     Surgical's      rule

recognizing    finality       in     reviewing     one   issue    of    a   bifurcated

arbitration,    an     arbitrator's         understanding    of        finality   on   a

bifurcated component should likewise be respected.                           For that

matter, the manifest understanding of the parties was the same.

See Providence Journal, 271 F.3d at 19.                  None of them responded

with a note of disagreement with the arbitrator's description of

his conclusions as "binding," or with the judgment heading of

"Determination"       in     place    of    "Preliminary     Indications,"        thus

indicating     that    the     liability       litigation        was     over.      The

disagreement came only after Notre Dame went to court seeking

security for anticipated damages.

             In sum, our de novo review, see Cytyc Corp. v. DEKA

Prods. Ltd. P'ship, 439 F.3d 27, 32 (1st Cir. 2006), shows that

the district court was surely correct in finding that the two


     5 Appellants argue that this is not a normal case because
the arbitrator noted that several items of liability would
require further evidence at the damages stage to determine the
right approach to curing the defects.    But these observations
are entirely consistent with the finality of the liability
determinations.    In a garden-variety fender-bender case, a
dispute over the relative economy of installing a new fender or
hammering out the dent in the old one is separable from and
independent of the question of the defendant's liability for
causing the dent.


                                        - 12 -
sentences TJAC and ZVI rely on are nothing more than mistaken

leftovers from the earlier document, and there was no error in

its conclusion that the "binding" liability judgment qualified

as final and was thus a candidate for confirmation.                          Since the

objecting parties present no argument that the award should be

amended   or    vacated,       we    hold       that    federal     jurisdiction      was

properly exercised in confirming it as written.

                                           III.

            ZVI   alone       raises      the    remaining     issue   here,    in    its

claim that it could not be subjected to arbitration because it

never agreed to arbitrate as a party to the P&S Agreement's

arbitration clause.           The evidence, however, adds up convincingly

to defeat the claim.            The P&S Agreement referred to ZVI as one

of three parties, along with TJAC and Notre Dame.                           The subject

matter of the arbitration clause was described as "any dispute

arising   between       the    parties      hereto       as   to    their    respective

rights[,] duties and obligations hereunder or as to any matter

arising out of or in connection with the subject matter of this

agreement      (other    than       any    with    regard      to   the     meaning   or

construction of this agreement)."                      ZVI executed the agreement

with    this    comprehensive          language,        by    the   signature    of     a

corporate officer who also signed for the related corporation,

TJAC.




                                          - 13 -
              When   the    disputes      over    adequate          performance                evaded

settlement      by      agreement,       ZVI      acted        in        accord           with     a

straightforward       reading      of   what     it    had   signed.                It    made    no

statement      in    the    record      that     it    would       take        part        in    the

arbitration merely as a witness or source of evidence, and its

actions bespoke an understanding that it was bound to arbitrate.

ZVI agreed with TJAC and Notre Dame in the selection of the

particular      arbitrator        who    heard        the    case,6           and        when     the

proceeding began, ZVI participated without any objection for the

record   or    caveat      that    it   had    not    agreed        to    arbitrate.               It

asserted no such claim in response to the preliminary draft

concluding that it was liable jointly with TJAC for contractual

failures.      Nor did it so protest when the arbitrator's final

liability     judgment      was     issued      against      it,         or    at        any    time

thereafter     before      Notre     Dame      brought      this     action          to     assure

actual payment of anticipated damages and sought confirmation of

the arbitral determination of liability.                     In sum, ZVI's actions

confirm what the language of the P&S Agreement provides in so

many words, that ZVI along with the other signatories and the

arbitrator understood that it was a party whose obligations were

subject to the arbitration.                   ZVI's conduct thus provides the

conclusive premise for applying the rule that a party who does

     6 Notre Dame represents in its brief that the three parties
agreed to the appointment of the expert.      Appellants do not
dispute this characterization.


                                         - 14 -
"not reserve [an] issue" or contest the arbitrator's authority

to    decide    it,    but   rather     submits    the    issue       to    arbitration,

"cannot complain that the arbitrator[] reached it."                                See JCI

Commc'ns, Inc. v. Int'l Bhd. of Elec. Workers, 324 F.3d 42, 49

(1st Cir. 2003).

               ZVI's late attempts to counter the contract terms and

its own behavior as signatory and participant are unavailing.

First, it characterizes itself as a merely "nominal" party to

the P&S Agreement, claiming that its sole obligation under the

terms    of    the    document    was    to    employ    a    named     individual       to

oversee the work to be done.             Although descriptions of that work

were set out in Schedule 1 of the agreement, ZVI emphasizes that

the   terms     provided     merely     that   ZVI's     services          as    contractor

would be "procure[d]" from it by TJAC, as was done through a

separate Building Contract between it and TJAC, the point being

that ZVI had no direct obligation under the P&S Agreement to

perform the renovation.

               But    this   argument    fails     to    immunize          ZVI    from   its

apparent       agreement     to   arbitrate       over       the     adequacy      of    its

performance, for two independent reasons.                      Simply as a textual

matter, the "nominal party" contention ignores the description

of    arbitral        subjects    contained       in    the        arbitration       clause

covering disputes "between the parties."                     As quoted above, those

subjects included not only any dispute over performance of the


                                        - 15 -
particular obligations under the P&S Agreement, but also those

"as to any matter arising out of or in connection with the

subject      matter       of       [the     P&S    Agreement]."           Given   ZVI's

identification in the P&S Agreement as "Contractor," it makes

sense to read this reference to a "matter arising" as covering

those that would involve ZVI as contractor under the separate

agreement it made with TJAC to do the modification work on the

building.       Moreover, the "arising out of or in connection with"

language is reasonably read to cover that very work, as it was

also addressed in a separate Duty of Care Agreement between ZVI

and    Notre    Dame.      There,         ZVI   agreed   to   undertake    a   "Project

[that] will when completed satisfy any performance specification

or requirement included or referred to in the Building Contract"

between ZVI and TJAC.              ZVI has given us no reason to doubt that

this language refers to the actual work whose demerits were the

subject of the arbitration in issue.

               It is true that this is not the analysis given by the

arbitrator, but it is not the only analysis that supports the

district court's confirmation decree.                    Another possibility is to

refer again to Schedule 1 of the P&S Agreement listing items of

renovation work that the "Contractor" is to perform, once having

been "procure[d]" to do so by the Seller.                          While reading this

list    as     imposing        a   direct       obligation    on    ZVI   to   renovate

accordingly may not be the better reading of the agreement, the


                                            - 16 -
arbitrator's          conclusion       that        ZVI     was       obliged    to     perform

accordingly is entitled to judicial confirmation under the rule

of limited review, that courts will defer to arbitration awards

"as long as the arbitrators are 'even arguably construing or

applying the contract and acting within the scope of [their]

authority.'"           Cytyc    Corp., 439 F.3d       at    32   (quoting        United

Paperworkers       Int'l       Union    v.    Misco,        Inc.,      484 U.S. 29,    38

(1987)).

               ZVI's second attempt to escape its facial agreement to

submit     to     arbitration          relies       on      the      provisions       of      the

arbitration       clause       that    give     the      "Buyer"       (Notre       Dame)    and

"Seller" (TJAC) the rights to call for arbitration and have

their     "written       submissions"          considered,            with     no     parallel

provision for the benefit of the "Contractor" (ZVI).                                From this,

ZVI would have us infer that the clause must be an agreement

between       Buyer    and     Seller    only.            The     plausibility        of    this

reasoning,       however,      is     undercut       by     a     further      look    at    the

clause's text.           Although the Buyer and Seller are given the

power    to     call    for    arbitration,          the    subject        matter     of     that

arbitration is described as any dispute between the "parties,"

without limiting parties to the Buyer and Seller.                                   While the

language giving the power to invoke arbitration to only two of

the     three    parties       subject        to    it      presumably         carries       some

significance, the limitation can make sense on the assumption


                                          - 17 -
that the two closely related companies, TJAC and ZVI, chose to

speak with one voice before making any call for arbitration,

with TJAC having the ultimate discretion.

          ZVI proposes a different rationale for the absence of

a power on its part to initiate arbitration, which it finds in

its Duty of Care Agreement with Notre Dame, and particularly in

the provision that the contract "is subject to English law and

the jurisdiction of the English courts."     From this ZVI would

have us understand that the arbitration clause may sensibly be

read as an agreement between Buyer and Seller only, because by

the terms of this Duty of Care Agreement any dispute that might

arise between ZVI and Notre Dame could only be litigated in a

judicial forum.   There is more than one answer to this argument,

but it suffices to note that, once again, its force depends on

ignoring a provision from the same contract ZVI relies on.    The

Duty of Care Agreement also provides that it "shall in no way

prejudice or affect any other rights or remedies of [Notre Dame]

against [ZVI] whether at common law or otherwise in respect of

the Project or other matters referred to herein."        Whatever

power Notre Dame had to require arbitration is thus unaffected

by the Duty of Care Agreement, and the most that can be said

about the judicial forum selection clause may be that it gives

ZVI a forum to litigate against Notre Dame on an issue that

neither Notre Dame nor TJAC is willing to subject to arbitration


                              - 18 -
under the terms of the P&S Agreement, or on an issue of contract

meaning that the P&S Agreement exempts from arbitration.

           In any event, because the terms of the Duty of Care

Agreement (like those of the P&S Agreement itself) provide that

it is "subject to English law" in the English courts, we note

the   judgment      of   the    Technology       and    Construction      Court,    a

subdivision of the Queen's Bench Division of the High Court of

Justice, where ZVI filed an action attempting (as it does here)

to    disencumber     itself     of     the   liability      determined    by      the

arbitrator.      We take judicial notice of the ensuing judgment as

an authoritative statement under English law of the arbitrator's

jurisdiction over ZVI.           That court did not attempt to parse the

relationship     of      the    terms    of   the      two   agreements    on      the

jurisdictional question here, but instead relied on ZVI's active

and unconditional participation in the arbitration.                        See ZVI

Const. Co. v. Univ. of Notre Dame (USA) in Eng. [2016] EWHC

(TCC) 1924 ¶ 52 (Eng.).              This was the English court's premise

for   concluding      that     ZVI    "impliedly    agreed"    to   the    arbitral

jurisdiction and is "estopped" from claiming otherwise.                     Id. ¶¶

52, 64.    Thus, the court applying English law reached a result

that confirms the arbitrator's authority, by a line of reasoning

comparable to this court's own rule, mentioned above, that where

a party submits an issue to arbitration, it "cannot complain

that the arbitrator[] reached it."                  JCI Commc'ns, 324 F.3d at


                                        - 19 -
49.   That basis for judgment supports the result that is, of

course, entirely consistent with what we set out earlier as the

better reading of the contract documents.

                                IV.

          The district court's judgment confirming the expert's

liability award is affirmed.




                               - 20 -